IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

Plaintiff,

)
)
)
)
v. ) Cr.ID.No. 1407001616
)
)
JOEL R. STEVENSON )

)

)

Defendant.
Date submitted: April 15 , 2018
Date decided: July 27, 2018

COMMISSIONER’S REPORT AND RECOMMENDATION ON
DEFENDANT’S MOTION FOR POSTCONVICTION RELIEF

Sonia Augusthy, Esquire, Deputy Attorney General, Delaware Department of
Justice, 820 N. French St. 7th Floor, Wilmington, Delaware, 19801. Attorney for

the State.

Anthony A. Figliola, Jr., Esq., Greto LaW, 715 North Tatnall Street, Wilmington,
Delaware, 19899. Attorney for the Defendant.

MANNING, Commissioner:

This 27th day of July 2018, upon consideration of defendant Joel R.
Stevenson’s Motion for Postconviction Relief, I find and recommend the following:
Facts and Procedural Historv

Mr. Stevenson Was convicted in the Superior Court after a bifurcated jury trial
of Unlanul Sexual Contact First Degree, Unlawful SeXual Contact Second Degree,
and two counts of Sex Offender Unlawful Sexual Contact With a Child. On appeal,
Mr. Stevenson’s convictions Were affirmed by the Delavvare Supreme Court on
October 11, 2016. l hereby adopt and incorporate by reference the facts as stated in
the Delaware Supreme Court’s opinion affirming the convictions, and Will thus not
repeat them here.l

On October 6, 2017, Mr. Stevenson filed the instant Motion pursuant to
Superior Court Criminal Rule 61. The Motion Was subsequently referred to the
undersigned commissioner and a briefing schedule Was issued. Trial counsel filed
an Affidavit responding to the claims made by Mr. Stevenson on January 8, 2018,
The State filed its Response on March 27, 2018. After review of the various
pleadings, l deemed it unnecessary to hold an evidentiary hearing based on the nature

of Mr. Stevenson’s allegations.

 

1 See Stevenson v. State, 149 A.3d, 505 (Del. 2016).

Mr. Stevenson’s claims for postconviction relief, quoted verbatim, are as

follows: 2
Ground One: Ineffective Assistance of Counsel.
Supporting facts: Trial counsel[‘s] failure to adequately
redact alleged victims 3507 statement.
Ground Two: Ineffective Assistance of Counsel on Appeal.

Supporting Facts: Appellate Counsel failed to produce
transcript of 3507 Statement/Supreme Court dismissed
argument

Leg:ll Standard

To prevail on an ineffective assistance of counsel claim, a defendant must
meet the two-pronged Strickland test by showing that: (1) counsel performed at a
level “below an objective standard of reasonableness” and that, (2) the deficient
performance prejudiced the defense.3 The first prong requires the defendant to show
by a preponderance of the evidence that defense counsel was not reasonably

competent, while the second prong requires the defendant to show that there is a

 

2 Outside of the above cited language, Mr. Stevenson’s Motion provides no
additional supporting argument or legal authority whatsoever.

3 Strz`ckland v. Washington, 466 U.S. 668, 687-88, 694 (1984).

reasonable probability that, but for defense counsel’s unprofessional errors, the
outcome of the proceedings would have been different.4

When a court examines a claim of ineffective assistance of counsel, it may
address either prong first; where one prong is not met, the claim may be rejected
without contemplating the other prong.5 Most germane to this case, mere allegations
of ineffectiveness will not suffice_a defendant must make and substantiate concrete
allegations of actual prejudice.6 An error by defense counsel, even if professionally
unreasonable, does not warrant setting aside the judgment of conviction if the error
had no effect on the judgment.7

In considering post-trial attacks on counsel, Stricklana' cautions that trial
counsel’s performance should be viewed from his or her perspective at the time
decisions were being made.8 A fair assessment of attorney performance requires that
every effort be made to eliminate the distorting efforts of hindsight Second

guessing or “Monday morning quarterbacking” should be avoided. 9

 

4 Id.
5 Stricklana’, 466 U.S. at 697.

6 Younger v. State, 580 A.2d 552, 556 (Del. 1990).
7 Strickland, 466 U.S.at 691.

8Ia’.

9Ia’.

Analysis

The procedural requirements of Rule 61 must be addressed before considering
the merits of any argument.10 Mr. Stevenson’s Motion was timely filed and is not
repetitive, thus satisfying the procedural requirements of Rule 61. Therefore, the
Motion should be decided on its merits.

Ground One: Mr. Stevenson presents the notion that trial counsel was
ineffective because he failed to adequately redact each of the alleged victim’s § 3507
statements prior to it being played before the jury. Mr. Stevenson fails to articulate
exactly what should have been redacted, why it was prejudicial, and why the
outcome of the trial might have been different had the statements been more
thoroughly redacted. As presented, Mr. Stevenson’s argument is wholly conclusory
and meritless.

Ground Two: Mr. Stevenson again raises the notion that appellate counsel
was ineffective because she did not provide the Supreme Court with transcripts of
the § 3507 statements that were played for the jury. In her Reply Brief, appellate
Counsel had asked the Supreme Court to review the trial judge’s ruling “in the
interests of justice” in light of the fact that trial counsel did not objected to their

admission. The Supreme Court declined to do this because the appellant had not

 

10 See Younger, 580 A.2d at 554.

included a transcript of the § 3507 statements as part of the record on appeal.11
Similarly, Mr. Stevenson has failed to present this Court with a transcript of the §
3507 statements, much less articulate what was objectionable, why it was
prejudicial, or why the outcome of the appeal might have been different had
appellate counsel presented a complete record on appeal. Accordingly, this
argument is wholly conclusory and meritless.
Conclusion
Mr. Stevenson’s claims of ineffective assistance of counsel should be Denied.

IT IS SO RECOMMENDED.

ja /

_,_ . ¢*"¢.-r"
Bradley V. nning,
Commissioner

oc: Prothonotary
cc: Defendant via first class mail, all counsel via e-mail